Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered May 6, 1998, dismissing the complaint upon a jury verdict finding that plaintiff did not suffer a serious injury, unanimously affirmed, without costs.
Plaintiff waived her right to a six-person jury by expressly *299consenting to the use of a 12-person jury, and we perceive no public policy invalidating such a waiver (cf., Arizmendi v City of New York, 56 NY2d 753). Plaintiff’s claim that the court should have instructed the jury on “significant disfigurement” is unpreserved for appellate review since she did not request such instruction, did not object to the charge as given and did not object to the contents of the verdict sheet submitted to the jury (CPLR 4110-b; Calabrese v Chan, 244 AD2d 376). In any event, a review of the record reveals that plaintiff presented no evidence of significant disfigurement. Concur — Rosenberger, J. P., Wallach, Rubin and Andidas, JJ.